          Case 1:21-cr-00429-AT Document 17 Filed 07/23/21 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: ____________________
                                                                DATE FILED: __7/23/2021

              -against-
                                                                          21 Cr. 429 (AT)
WILLIAM SCOTT,
                                                                              ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       Co-counsel, members of the press, and the public may access the audio feed of the
conference scheduled for July 27, 2021, by calling (888) 398-2342 or (215) 861-0674 and
entering access code 5598827. All of those accessing the conference—whether in listen-only
mode or otherwise—are reminded that recording or rebroadcasting of the proceeding is
prohibited by law.

       SO ORDERED.

Dated: July 23, 2021
       New York, New York
